                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE

   GREG ADKISSON, et al.,                      )
             Plaintiffs,                       )
   v.                                          )   No.: 3:13-CV-505-TAV-HBG
   JACOBS ENGINEERING GROUP, INC.,             )
             Defendant.                        )
                                               )       Lead Case Consolidated with
                                               )
   KEVIN THOMPSON, et al.,                     )
             Plaintiffs,                       )
   v.                                          )   No.: 3:13-CV-666-TAV-HBG
   JACOBS ENGINEERING GROUP, INC.,             )
             Defendant.                        )
                                               )       as consolidated with
                                               )
   JOE CUNNINGHAM, et al.,                     )
             Plaintiffs,                       )
   v.                                          )   No.: 3:14-CV-20-TAV-HBG
   JACOBS ENGINEERING GROUP, INC.,             )
             Defendant.                        )
                                               )
                                               )
   BILL ROSE,                                  )
                Plaintiff,                     )
   v.                                          )   No.: 3:15-CV-17-TAV-HBG
   JACOBS ENGINEERING GROUP, INC.,             )
             Defendant.                        )
                                               )
                                               )
   CRAIG WILKINSON, et al.,                    )
             Plaintiffs,                       )
   v.                                          )   No.: 3:15-CV-274-TAV-HBG
   JACOBS ENGINEERING GROUP, INC.,             )
             Defendant.                        )
                                               )
                                               )
   ANGIE SHELTON, as wife and next of          )
   Kin on behalf of Mike Shelton, et al.,      )
                 Plaintiffs,                   )
   v.                                          )   No.: 3:15-CV-420-TAV-HBG




Case 3:13-cv-00505-TAV-HBG Document 427 Filed 11/14/18 Page 1 of 3 PageID #: 15378
   JACOBS ENGINEERING GROUP, INC., et al.,            )
             Defendants.                              )
                                                      )
   JOHNNY CHURCH,          )
             Plaintiff,                               )
   v.                                                 )    No.: 3:15-CV-460-TAV-HBG
   JACOBS ENGINEERING GROUP, INC., et al.,            )
             Defendants.                              )
                                                      )
                                                      )
   DONALD R. VANGUILDER, JR.,                         )
             Plaintiff,                               )
   v.                                                 )    No.: 3:15-CV-462-TAV-HBG
   JACOBS ENGINEERING GROUP, INC.,                    )
             Defendant.                               )
                                                      )



                                 NOTICE OF APPEARANCE

          Please enter the undersigned as additional counsel of record for each Plaintiff in the

   above-captioned matter.

          Respectfully submitted this 14th day of November, 2018.



                                                     s/John Tyler Roper
                                                     John Tyler Roper, BPR No. 21927
                                                     625 Market Street, 14th Floor
                                                     Knoxville, Tennessee 37902
                                                     (865) 888-9995
                                                     tylerroperlaw@gmail.com 




                                                !2



Case 3:13-cv-00505-TAV-HBG Document 427 Filed 11/14/18 Page 2 of 3 PageID #: 15379
                                    CERTIFICATE OF SERVICE

            I hereby certify that on November 14th, 2018, a copy of the foregoing Notice of
   Appearance was filed electronically. Notice of this filing will be sent by operation of the Court’s
   electronic filing system to all parties indicated on the electronic filing receipt. All other parties
   will be served by U.S. Mail. Parties may access this filing through the Court’s electronic case
   filing (“ECF”) system.

          This 14th day of November, 2018.


                                                 s/John Tyler Roper
                                                 John Tyler Roper




                                                     !3



Case 3:13-cv-00505-TAV-HBG Document 427 Filed 11/14/18 Page 3 of 3 PageID #: 15380
